DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 5-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Depew (US 20150363866 A1) in view of Webb (US 20180357688 A1).
Regarding claim 1, Depew discloses a method comprising:
	receiving sensor data associated with a sensor device ([13] In some cases, the electricity usage data may be sent at regular intervals to a remote computing device), the sensor data being representative of usage of a device configured to process a 
	identifying, at logic including a processor in a computing device, a pattern of electric energy used by the device by forming a characterized value representative of an amount of the electric energy used by the device per a unit time and by forming the pattern using a plurality of characterized values (fig. 2 analysis module identifies pattern of energy per time i.e. power, and having values main wash power levels, and see paragraph 73 regarding processor in a computing device), wherein each of the plurality of characterized values comprises data representative of a measured electrical characteristic associated with the device and power provided to the device (fig. 2 signatures are associated with measured power to device);
	using a pattern detector to evaluate the pattern and at least one characterized value of the plurality of characterized values to detect a power usage signature associated with the device (paragraph 48 Accordingly, referring to FIG. 2, the analysis module 124 may determine that the electrical usage data 112 matches the first signature 210 and that the appliance type 228 is a washing machine);

	correlating data representing one or more units of the consumable processed via the device to the at least one characterized value of the usage to identify an amount of the consumable occurring at a point of time by the device based on the subset of power usage signatures (paragraph 14 Upon receipt of the data by the remote computing device, one or more algorithms may be used to process the electricity usage data to determine an appliance type (e.g., a washing machine, a dryer, a dish washer, an oven, etc.) and to estimate the user's consumption of associated products);
	adjusting an amount representing an inventory of the consumable (fig. 6 606);
	detecting data representing the amount of the inventory of the consumable is associated with one or more ranges of threshold values (fig. 6 610); and
	generating automatically data representing a computing instruction to an adaptive distribution platform to replenish the inventory of the consumable using an adaptive subscription service (fig. 6 614, and see paragraph 24 The re-order module 128 may determine whether to re-order the item(s) and may communicated associated order data 138 to one or more computing devices 140 associated with an order fulfillment center 142 (e.g., a warehouse)).

Depew fails to disclose:
1) receiving other sensor data associated with another sensor device;


However Webb discloses:
1) receiving other sensor data associated with another device (paragraph 72 sensor set includes plurality of sensors)
2) data correlation including determining a consumption rate of the consumable occurring at a point of time (paragraph 29 depletion rate)

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Depew by fusing data from multiple sensors and using consumption rate data to drive order decisions. The motivation for the combination is improved intelligence in decision making (paragraph 29).

Regarding claim 2, Depew further discloses wherein receiving the sensor data associated with the sensor device comprises: receiving raw sensor data (fig. 2 electricity usage data received via network 122).

Regarding claim 3, Depew fails to disclose and Webb further discloses wherein receiving the other sensor data associated with the another sensor device comprises: receiving data representing at least one of a power, weight, displacement, motion, and orientation (paragraph 72 motion sensors track displacement/motion); detecting a change in the power, the weight, the displacement, the motion, or the orientation to 

Regarding claim 4, Depew further discloses receiving the sensor data via data links from a sensor device (see fig. 2), however Depew does not disclose the sensor data includes sensor data from another device. However Webb discloses consumption data being driven by data from multiple sensors (paragraph 72 sensor set includes plurality of sensors). It would have been obvious to one of ordinary skill in the art to further include other sensor data with the electricity usage data sent to the analysis module. The motivation for the combination is improved intelligence in decision making (paragraph 29).

Regarding claim 6, Depew discloses wherein correlating the one or more units of the consumable to the at least one characterized value further comprises: matching the pattern to data representative of a usage signature associated with the device 

Regarding claim 7, Depew discloses wherein the usage signature is associated with a rate of consumption for the consumable, and comprises the usage signature data ([0014] Upon receipt of the data by the remote computing device, one or more algorithms may be used to process the electricity usage data to determine an appliance type (e.g., a washing machine, a dryer, a dish washer, an oven, etc.) and to estimate the user's consumption of associated products).

Regarding claim 8, Depew discloses wherein adjusting the amount representing the inventory of the consumable comprises: determining the one or more units of the consumable associated with a pattern of values of electric energy per unit time (fig. 2 and see [0014] Upon receipt of the data by the remote computing device, one or more algorithms may be used to process the electricity usage data to determine an appliance 
Regarding claim 9, Depew discloses detecting the adjusted amount of inventory complies with a threshold value of the inventory (fig. 6 610 No branch); generating an electronic message including data representing the request to replenish the inventory; and transmitting the electronic message via a network to a computing system implementing an adaptive distribution platform (paragraph 24 The re-order module 128 may determine whether to re-order the item(s) and may communicated associated order data 138 to one or more computing devices).

Regarding claim 10, Depew discloses reordering automatically the consumable to replenish the amount of the inventory (paragraph 24 The re-order module 128 may determine whether to re-order the item(s) and may communicated associated order data 138 to one or more computing devices).

Regarding claim 11, Depew fails to disclose and Webb further discloses wherein the threshold value of the inventory is a bridging amount, wherein the bridging amount is a predicted amount to maintain a number of units of the consumable during a time interval in which the amount of inventory is replenished (paragraph 29 The replenishment 

Regarding claim 12, Depew further discloses detecting the adjusted amount of inventory complies with a threshold value of the inventory (fig. 6 610); and generating a notification that the amount of the inventory is reduced to a predetermined amount (paragraph 15 notifications may be sent to the customer).

Regarding claim 13, Depew discloses wherein the notification is one or more of an audio and an electronic message that describes a state of the inventory (paragraph 15 notification that a product is flagged for reorder is a description of the inventory state).

Claim 14 is rejected for the same reasons as claim 1 and see [73] regarding processor-based software implementation.

Claim 15 is rejected for essentially the same reason as claim 14. It repeats steps that are already in claim 14. Depew discloses the sensor data being sent at regular intervals (paragraph 13). Depew discloses analysis of received data (fig. 6). Thus the examiner considers Depew as disclosing a loop.

Regarding claim 16, Depew further discloses a radio configured to transmit an electronic message via a network including the data representative of the consumption of the one or more units of the consumable for transmission via a network to the adaptive distribution platform (paragraph 24 message and see paragraph 19 wireless).

Regarding claim 17, Depew discloses wherein the processor is further configured to execute instructions to: transmit the data representative of the consumption of the one or more units of the consumable to a computing device (fig. 2 112 data sent over network).

Regarding claim 18, Depew discloses wherein the computing device is configured to provide an operating system and computing environment configured to implement the adaptive distribution platform (see fig. 1 distribution platform through fulfillment center and delivery vehicles).

Regarding claim 19, Depew discloses sensor as part of a computing device (fig. 3), but fails to disclose it’s a mobile computing device. However it has been held that portability is obvious to one of ordinary skill in the art. See MPEP 2144.04(V)(A). Thus it would have been obvious to one of ordinary skill in the art that the sensor could be part of a portable i.e. mobile device.

Claims 5, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Depew in view of Webb as applied to claim 1/14 above, and further in view of Shuster (US 20120150677 A1).
Regarding claim 5, Depew further discloses computing device configured to communicate electronically via a network to the adaptive distribution platform (paragraph 24 The re-order module 128 may determine whether to re-order the item(s) and may communicated associated order data 138 to one or more computing devices 140 associated with an order fulfillment center 142 (e.g., a warehouse)). Depew fails to disclose this process being controlled by a smart speaker. However Shuster discloses a smart speaker controlling reordering (paragraph 35 A sound…notification may be triggered, in one implementation asking the user whether he wants to confirm a reorder, defer the reorder decision by a certain period of time or until a certain number of additional coffee creamers have been used. In one implementation, the user may be provided the option to use a simple response, such as saying). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Depew by using voice controller smart speaker to control reordering. The motivation for the combination is to improve the reordering procedure (paragraph 30).

Claim 20 is rejected based on the same modification as above applied to claim 14 for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mergen (US 20160034024 A1) discloses performances of services based on power consumption. Slupik (US 20150105880 A1) discloses a system for reordering consumables based on consumption data derived from sensors. Hurwich (US 20170300984 A1) discloses a system for tracking and reordering consumables. Mai (US 20180053153 A1) discloses an inventory reordering system. Harish (US 20110153466 A1) discloses an inventory management system using sensors. Sirisilla (US 20170206489 A1) discloses a system for automatic replenishment of inventory using sensor enabled containers. Concannon (US 10817885 B2) discloses a dynamically adjusted item replenishment system. Viswanath Putcha (US 10796274 B2) discloses an automated consumable item ordering system. Laskowitz (US 20180089614 A1) disclsoes automatic replenishment of consumables. Hill (US 20080071626 A1) discloses event-based reordering of consumables based on sensor data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687